Citation Nr: 1234550	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  10-08 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an effective date earlier than June 12, 2008, for the grant of service connection for type II diabetes mellitus.

2.  Entitlement to an effective date earlier than June 12, 2008, for the grant of service connection for peripheral neuropathy, right upper extremity.

3.  Entitlement to an effective date earlier than June 12, 2008, for the grant of service connection for peripheral neuropathy, left upper extremity.

4.  Entitlement to an effective date earlier than June 12, 2008, for the grant of service connection for peripheral neuropathy, right lower extremity.

5.  Entitlement to an effective date earlier than June 12, 2008, for the grant of service connection for peripheral neuropathy, left lower extremity.

6.  Entitlement to an initial disability rating in excess of 20 percent for type II diabetes mellitus.

7.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy, right upper extremity.

8.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy, left upper extremity.

9.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy, right lower extremity.

10.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy, left lower extremity.

11.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

12.  Entitlement to an initial compensable disability rating for sinusitis.

13.  Entitlement to a rating in excess of 10 percent for headaches.

14.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a back disability.

15.  Entitlement to service connection for residuals of a hookworm infection.

16.  Entitlement to service connection for diverticular disease, status post peritonitis and surgical resection of small intestine.

17.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to an initial disability rating in excess of 20 percent for type II diabetes mellitus; an initial disability rating in excess of 10 percent for peripheral neuropathy, right upper extremity; an initial disability rating in excess of 10 percent for peripheral neuropathy, left upper extremity; an initial disability rating in excess of 10 percent for peripheral neuropathy, right lower extremity; an initial disability rating in excess of 10 percent for peripheral neuropathy, left lower extremity; an initial compensable disability rating for bilateral hearing loss; an initial compensable disability rating for sinusitis; a rating in excess of 10 percent for headaches; whether new and material evidence has been received to reopen the claim of entitlement to service connection for a back disability; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran first submitted a written intent to file a claim for service connection for diabetes mellitus on June 12, 2008.

2.  Prior to June 12, 2008 there was no formal claim, informal claim, or written intent to file a claim for service connection for diabetes mellitus.

3.  The May 2009 rating decision granted service connection for peripheral neuropathy, right upper extremity as secondary to the Veteran's service-connected type II diabetes mellitus.

4.  Prior to June 12, 2008 there was no formal claim, informal claim, or written intent to file a claim for service connection for diabetes mellitus or peripheral neuropathy, right upper extremity.

5.  The May 2009 rating decision granted service connection for peripheral neuropathy, left upper extremity as secondary to the Veteran's service-connected type II diabetes mellitus.

6.  Prior to June 12, 2008 there was no formal claim, informal claim, or written intent to file a claim for service connection for diabetes mellitus or peripheral neuropathy, left upper extremity.

7.  The May 2009 rating decision granted service connection for peripheral neuropathy, right lower extremity as secondary to the Veteran's service-connected type II diabetes mellitus.

8.  Prior to June 12, 2008 there was no formal claim, informal claim, or written intent to file a claim for service connection for diabetes mellitus or peripheral neuropathy, right lower extremity.

9.  The May 2009 rating decision granted service connection for peripheral neuropathy, left lower extremity as secondary to the Veteran's service-connected type II diabetes mellitus.

10.  Prior to June 12, 2008 there was no formal claim, informal claim, or written intent to file a claim for service connection for diabetes mellitus or peripheral neuropathy, left lower extremity.

11.  The Veteran does not have any current residuals of a hookworm infection disability.

12.  Diverticular disease, status post peritonitis and surgical resection of small intestine was not shown in service, and has not been shown by competent evidence to be related to a disease or injury of service origin, including presumed herbicide exposure.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 12, 2008, for the award of service connection for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2011).

2.  The criteria for an effective date earlier than June 12, 2008, for the award of service connection for peripheral neuropathy, right upper extremity have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2011).

3.  The criteria for an effective date earlier than June 12, 2008, for the award of service connection for peripheral neuropathy, left upper extremity have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2011).

4.  The criteria for an effective date earlier than June 12, 2008, for the award of service connection for peripheral neuropathy, right lower extremity have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2011).

5.  The criteria for an effective date earlier than June 12, 2008, for the award of service connection for peripheral neuropathy, left lower extremity have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2011).

6.  Residuals of a hookworm infection disability were not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

7.  Diverticular disease, status post peritonitis and surgical resection of small intestine was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1111, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Regarding the issues of entitlement to effective dates earlier than June 12, 2008, for the grant of service connection for type II diabetes mellitus and peripheral neuropathy of the upper and lower bilateral extremities, the Board notes that the request for an earlier effective date is a downstream issue from the grant of the benefit sought, which was initiated by a notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...." Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Moreover, the resolution of the Veteran's appeal for an earlier effective date is also dependent on the Court's interpretation of the law and regulations pertaining to claims for VA benefits.  Consequently, no further development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law). 

Regarding the issues of residuals of a hookworm infection and diverticular disease, status post peritonitis and surgical resection of small intestine; the RO provided notice to the Veteran in an October 2008 letter, prior to the date of the issuance of the appealed May 2009 rating decision.  The October 2008 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes the record does not include a notice letter specific to what information and evidence was needed to substantiate the claim for service connection for diverticular disease, status post peritonitis and surgical resection of small intestine.  However, the Board finds that any notice defect was harmless error.  Indeed, the lack of such specific notice here is not shown to prejudice the Veteran.  Rather, the Board determines that from the correspondence of record, a reasonable person should have understood how to substantiate the claim, particularly given that it is made in conjunction with claims of service connection that share the same requirements.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service records, VA treatment records, private treatment records and the Veteran's October 2008 VA examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative, on his behalf.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


I.  Entitlement to an effective date earlier than June 12, 2008, for the grant of service connection for type II diabetes mellitus and peripheral neuropathy of the upper and lower bilateral extremities.

As the Veteran's claims for an effective date earlier than June 12, 2008 for the grant of service connection for type II diabetes mellitus, peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity, have similar backgrounds and analyses, these issues will be addressed together.

Law and Regulations

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2011) and 38 C.F.R. § 3.400 (2011).  The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400(b)(2)(i).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a). 38 C.F.R. § 3.155 provides that any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 

It is the defined and consistently applied policy of the Department of Veterans Affairs to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011).

Factual Background and Analysis

The Veteran was separated from service in January 1973.  The earliest document that can be construed as a claim for service connection for diabetes is the Veteran's VA Form 21-438, Veteran's Statement in Support of Claim, which is date-stamped as having been received by the RO on June 12, 2008.  

A May 2009 rating decision granted service connection for type II diabetes mellitus, and assigned an initial disability rating of 20 percent, effective June 12, 2008.  The RO indicated that June 12, 2008 was the date that the Veteran's initial claim was received and he had preserved his claim.

The May 2009 rating decision also granted service connection for peripheral neuropathy of the upper and lower bilateral extremities at a 10 percent disability rating, effective June 12, 2008.  The grant of service connection and establishment of this effective date resulted from the Veteran's peripheral neuropathy of the upper and lower bilateral extremities being a result of the Veteran's type II diabetes mellitus.

The Veteran has not contended that he filed a claim prior to June 12, 2008, and there is no other evidence of an earlier claim for any of these disabilities.  Clearly, the Veteran did not file a claim within one year after separation from service.  Thus, the earliest effective date that can be granted for the service connection for type II diabetes mellitus is the date of receipt of claim, June 12, 2008.  As noted above, the Veteran did not specifically make a claim for neuropathy of the upper and lower bilateral extremities but was rather granted separate 10 percent ratings for these disabilities based on their incurrence being secondary to his service-connected diabetes.

The law is controlling and not the facts.  The appeal for an earlier effective date than June 12, 2008, for the grants of service connection for type II diabetes mellitus and peripheral neuropathy of the upper and lower bilateral extremities must be denied as a matter of law.  Sabonis v. Brown, 6 Vet App 426 (1994).  As previously stated, the effective date assigned in this case is dictated by the date of filing of the Veteran's claim.


II.  Service Connection

Service Connection Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The Federal Circuit in Haas v. Peake, 525 F.3d 1168, 1191 (Fed. Cir. 2008) upheld VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring actual service on land in Vietnam. 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) (2011) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2011) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; hairy cell leukemia and other chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); Parkinson's disease; and ischemic heart disease.  38 C.F.R. § 3.309(e) (2011).  Note 3 at the end of § 3.309 defines ischemic heart disease as not including hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.

The above reflects changes to the Code of Federal Regulations which became effective August 31, 2010.  These changes are applicable to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date.  As the Veteran's claim was pending on August 31, 2010, the changes are applicable to the immediate case.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2011).

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background

The Veteran contends that he has current residuals of a hookworm infection that was contracted during his service.  He specifically claims that when returning home from Vietnam and stationed at Fort Hood in Texas, he was rushed to the Darnell Army Hospital and diagnosed with heavy hookworm infection.  The Veteran also contends that his diverticular disease, status post peritonitis and surgical resection of small intestine, is the result of his hookworm infection.

To support his claim, the Veteran has submitted multiple internet articles, including articles from the Center for Disease Control (CDC), which address hookworm infections.

Service treatment records demonstrate that in August 1972, the Veteran presented with complaints of a few episodes of sharp pain "all over" his stomach.  Another August 1972 treatment note indicated that the Veteran had "heavy hookworm" in his stool.

In March 2002, the Veteran presented to the Jersey Shore Medical Center Emergency Room with complaints of sudden onset of severe abdominal pain.  A CAT of the abdomen and pelvis revealed signs of a small perforation streaking the right lower quadrant.  The Veteran underwent a small bowel resection and an appendectomy resection.  The final diagnosis was perforated Meckel's diverticulum.

An April 2002 treatment note reported that there was no evidence of hydronephrosis and urolithiasis.  There was extensive post-surgical change.

A July 2003 private consultation noted that the Veteran had experienced low back pain and lower extremity pain that necessitated surgery.  He developed a postoperative ileus.

The Veteran underwent a VA examination in October 2008.  The examiner noted that the Veteran was diagnosed with an intestinal hookworm infection in 1972.  He had returned back to the United States from Vietnam and was experiencing persistent cramping, abdominal pain, diarrhea, nausea and vomiting.  He was diagnosed with a hookworm infection, treated with antibiotics and released from Darnell Army Hospital.  Since that time, he had been treated at the Jersey Shore Medical Center in 2002 for rupture diverticula that resulted in peritonitis.  He required a surgical operation that removed 18 inches of his small intestine.  He currently presented with complaints of intermittent abdominal pain that occurred 2 to 3 times a week.  He also reported diarrhea which occurred on a daily basis after eating meals with occasional bleeding in the stools.  The result of his examination revealed no growth of parasites seen.  The diagnosis was intestinal hookworm infection by Veteran's history with no active infection at this time.  The Veteran also had diverticular disease status post peritonitis and surgical resection.  The examiner opined that the Veteran's diverticular disease was not related to the intestinal hookworm infection as the intestinal hookworm does not cause diverticular disease.

A.  Residuals of a hookworm infection.

Under the circumstances of this case, the Board concludes that service connection for a hookworm infection disability is not warranted as the Veteran has not been shown to have a current hookworm infection disability.

While the Veteran had in-service treatment for a hookworm infection, the post-service record is completely negative for any clinical evidence of a current hookworm infection disability.  Additionally, as noted above, an October 2008 VA examiner specifically determined that there was no active infection at this time as an examination revealed no growth of parasites seen.  

Congress has specifically limited entitlement to service- connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). Consequently, service connection for a hookworm infection disability is denied because the medical evidence fails to show that the Veteran has a current hookworm infection disability for which service connection may be granted.  The preponderance of the evidence as a whole is against a grant of service connection.  As such, the benefit of the doubt rule is not for application and the claim is denied.  See 38 U.S.C.A. § 5107(b).

B.  Diverticular disease, status post peritonitis and surgical resection of small intestine

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for diverticular disease, status post peritonitis and surgical resection of small intestine is not warranted.

There is a current diagnosis of diverticular disease status post peritonitis and surgical resection; hence, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

The Board acknowledges initially that the Veteran's honorable active service included a tour of duty in the Republic of Vietnam.  Because the Veteran had in- country duty in Vietnam, his active service meets the regulatory definition of Vietnam service found in 38 C.F.R. § 3.307(a)(6)(iii) and upheld by the Federal Circuit in Haas.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  Because the Veteran had active service in Vietnam, his in-service herbicide exposure is presumed.  See 38 C.F.R. §§ 3.307, 3.309.

Diverticular disease, however, is not one of the enumerated diseases associated with exposure to herbicide agents, such as Agent Orange.  38 C.F.R. § 3.309(e).  

Thus, the Agent Orange presumptive provisions do not provide a basis upon which to establish service connection for diverticular disease.

Accordingly, the Board further finds that there is no basis upon which to award service connection for diverticular disease on a presumptive basis including due to Agent Orange exposure in service.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Regarding service connection on a direct basis, the Board notes that while the Veteran's service treatment records demonstrate complaints of stomach pain, they were negative for any or diagnoses of any diverticular disease.  The stomach pain complaints were medically addressed in service were attributed to a hook worm infection.  He was not diagnosed with diverticular disease until many years after service.  Additionally, this time lapse between the conclusion of his military service and the onset of his symptoms provides compelling evidence against his claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Veteran has also failed to show continuity of symptomatology during the many years since service to otherwise support this claim.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

The Board finds that while the competent evidence of record shows currently diagnosed disability of diverticular disease, it does not demonstrate continuity of symptomatology since service, and does not demonstrate that this disability is as likely as not related to service.  

As diverticular disease status post peritonitis and surgical resection was not diagnosed in service or for many years after service, there is no basis on which to grant service connection on a direct basis.  However, the Veteran has asserted that his diverticular disease status post peritonitis and surgical resection is secondary to his hookworm infection.

There is no competent evidence however, that relates the Veteran's current diverticular disease status post peritonitis and surgical resection to his in-service hookworm infection in 1972.  Moreover, the only opinion addressing the etiology of the Veteran's diverticular disease disability weighs against the claim as the October 2008 VA examiner specifically determined that the Veteran's diverticular disease was not related to the intestinal hookworm infection as the intestinal hookworm does not cause diverticular disease.

This opinion constitutes the only opinion to address the relationship between the Veteran's current diverticular disease disability and an in-service hookworm infection, and neither the Veteran nor his representative has identified, presented, or alluded to the existence of a contrary medical opinion- i.e., one that, in fact, establishes a relationship between a diverticular disease disability and his in-service hookworm infection.

While the Veteran submitted multiple internet articles regarding hookworm infections, none of the submitted articles attributed a hookworm infection with the development of diverticular disease.

Consequently, as there is no competent opinion linking the current disability to service, to include the Veteran's in-service hookworm infection, the preponderance of the evidence is, therefore, against the claim for entitlement to service connection for diverticular disease.

Both Disabilities

The Board has accordingly considered the lay evidence offered by the Veteran to VA in which he asserted his belief that his residuals of hookworm infection and diverticular disease status post peritonitis and surgical resection disabilities are related to service. 

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, supra.

To the extent that the Veteran's assertions are offered to establish a relationship between current claimed disabilities and service, such evidence must fail.  The matter of medical etiology, or relationship-the matter on which these claims turn-is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg, the question of causation here involves a more complex relationship that the Veteran is not competent to address.

Hence, the lay assertions in this regard have no probative value.


ORDER

Entitlement to an effective date earlier than June 12, 2008, for the grant of service connection for type II diabetes mellitus is denied.

Entitlement to an effective date earlier than June 12, 2008, for the grant of service connection for peripheral neuropathy, right upper extremity is denied.

Entitlement to an effective date earlier than June 12, 2008, for the grant of service connection for peripheral neuropathy, left upper extremity is denied.

Entitlement to an effective date earlier than June 12, 2008, for the grant of service connection for peripheral neuropathy, right lower extremity is denied.

Entitlement to an effective date earlier than June 12, 2008, for the grant of service connection for peripheral neuropathy, left lower extremity is denied.

Entitlement to service connection for residuals of a hookworm infection is denied.

Entitlement to service connection for diverticular disease, status post peritonitis and surgical resection of small intestine is denied.


REMAND

Regarding his claims for higher initial ratings for type II diabetes mellitus; peripheral neuropathy, right upper extremity; peripheral neuropathy, left upper extremity; peripheral neuropathy, right lower extremity; peripheral neuropathy, left lower extremity, and sinusitis, the Board observes that the most recent VA examinations in September 2008 for these disabilities are over 4 years old.  

Regarding his claim for a higher initial rating for bilateral hearing loss, the Board observes that the Veteran's most recent VA examination in August 2009 is over 3 years old.

For the Veteran's headaches disability, the Board observes that the most recent VA examination in September 2010 is over 2 years old.  

The Board also notes that in multiple correspondences, the Veteran's representative has contended that the Veteran's most recent examinations for his service-connected disabilities do not adequately portray the current severity of these disabilities.

The Court has held that where the Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).   

Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected type II diabetes mellitus; peripheral neuropathy, right upper extremity; peripheral neuropathy, left upper extremity; peripheral neuropathy, right lower extremity; peripheral neuropathy, left lower extremity; bilateral hearing loss;  sinusitis; and headaches, contemporaneous examinations are warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

Regarding the Veteran's claim of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability, the VCAA requires, that VA inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  In the context of a claim to reopen, that the Secretary look at the bases for the prior denial and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran was provided with a VCAA notice letter in October 2008.  It however, did not pertain to the Veteran's back disability claim and did not contain the specific information required by Kent describing what evidence is necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial of service connection for a back disability. 

Regarding the Veteran's claim to entitlement to a TDIU, in an October 2011 letter, the RO informed the Veteran that since he had been granted 100 disability compensation, effective 1989, his claim for a TDIU was moot and would not be processed any further.

On June 7, 1999, VA's General Counsel issued VA O.G.C. Prec. Op. No. 6-99, which addressed questions related to whether a claim for a TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service-connected disabilities.  Essentially, that OGC precedent opinion held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU, requiring dismissal of the TDIU claim.  See also Green v. West, 11 Vet. App. 472, 476   (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35   (1994); and Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot). 

In view of the issuance by the United States Court of Appeals for Veterans Claims of its decision in Bradley v. Peake, 22 Vet. App. 280 (2008), which takes a position contrary to the one reached in the OGC precedent opinion, the General Counsel  recently took action to withdraw that prior opinion.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of Special Monthly Compensation, which is contrary to the holdings in VA O.G.C. Prec. Op. No. 6-99. 

Accordingly, the Veteran's claim for a TDIU is before the Board.  The Board notes that the RO's determination on the claims for increased ratings could impact upon the claim for a TDIU; thus, the claim for a TDIU is inextricably intertwined with the claims being developed.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As appellate consideration of the claim for a TDIU would, thus, be premature at this juncture, remand of this matter also is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Thereafter, the RO should arrange for the Veteran to undergo a VA examination, by an appropriate examiner, to determine the current severity of his service-connected diabetes mellitus.  The entire claims file must be provided to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished and all clinical findings reported in detail.

The examiner should render findings responsive to the criteria for rating diabetes mellitus, to include whether the condition requires insulin, restricted diet, and/or regulation of activities (avoidance of strenuous occupational and recreational activities); the existence and frequency of any episodes of ketoacidosis or hypoglycemic reactions, and the number of yearly hospitalizations and/or monthly visits to a diabetic care provider such episodes require; and the extent and progression of any associated weight loss and/or strength.

Further, the examiner should comment as to the impact of the Veteran's diabetes mellitus on his employment.

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.

3.  The RO should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the current severity and manifestations of his service-connected neuropathy of his bilateral upper and lower extremities.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO should ensure that the examiner provides all information required for rating purposes.  The examiner should also provide an opinion concerning the impact of the Veteran's service-connected peripheral neuropathy on his ability to work.

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.

4.  The Veteran should then be afforded a VA audiological examination to determine the extent and severity of his service-connected bilateral hearing loss.  All indicated studies should be performed.  The following considerations will govern the examination:

a.  The claims file and a copy of this remand will be made available to the examiner who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

b.  In addition to performing an audiological examination under VA's examination protocols, the examiner must fully describe the functional effects caused by the Veteran's hearing disability. 

5.  The Veteran should also be afforded a VA examination, with an appropriate examiner, to determine the current severity of his sinusitis.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  Such findings should include the occurrence and frequency of any incapacitating episodes, the duration of any antibiotic treatment, and frequency of sinus pain and purulent discharge or crusting.  

The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The examiner should also provide an opinion concerning the impact of the Veteran's service-connected peripheral neuropathy on his ability to work.

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.

6.  The RO should afford the Veteran a neurological examination to determine the current severity of his service-connected headaches.  The examiner should review the Veteran's claims file and note such a review in the examination report.

The examiner should determine all of the current manifestations of the Veteran's headaches, including the frequency of any prostrating attacks he may suffer.  

The examiner should also provide an opinion concerning the impact of the Veteran's service-connected peripheral neuropathy on his ability to work.

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.

7.  The Veteran and his representative should be provided with notice of the evidence that must be presented to substantiate the elements of a claim for service connection for a back disability that were found to be deficient in the RO's May 1994 rating decision which denied the Veteran's claim for service connection.  That decision was premised on findings that there was no evidence that a back disability was incurred in service, aggravated in service or related to the Veteran's service.  Inform the Veteran that, to substantiate the claim, competent medical evidence (usually supplied by a physician or other qualified medical professional) would be needed to show that the Veteran has a current back disability that had its onset in service or is the result of a disease or injury in active service.

8.  After undertaking any other development deemed essential in addition to that specified above, the RO should re-adjudicate the Veteran's claims in light of all the evidence of record.  If any claim sought on appeal remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


